Exhibit 10.1

 

    LOGO [g338973g42j01.jpg]     LOGO [g338973g72l79.jpg]

[FORM OF AMENDMENT TO EXECUTIVE OFFICER AND NON-EMPLOYEE

DIRECTOR STOCK OPTIONS TO PERMIT NET EXERCISES]

 

To:   [Section 16 Executive Officers / Non-Employee Directors] From:   Date:  
Subject:   Notice of Amendment to Stock Option Agreements – Net Exercise

On February 17, 2012, the Management Organization and Compensation Committee
approved, effective immediately, an amendment to all of your outstanding option
awards to permit so-called net exercises.

A net exercise is one whereby you “pay” the exercise cost of the options you are
exercising by directing Graco to withhold a number of shares, having an
aggregate fair market value equal to the aggregate exercise price of the options
being exercised [and the resulting taxes], from the shares that would otherwise
be deliverable upon exercise of the option. This method results in your
ownership of the remaining shares. This is an additional method of exercising
options, and you may still use the other exercise methods described in your
option award agreements at any time.

The net exercise method is only available to you so long as you are a [Section
16 officer / director]. If you cease to be a [Section 16 officer / director] for
any reason, you will be limited to the methods of exercise originally provided
for in your option agreement. Accordingly, the section of your outstanding stock
option agreements describing methods for exercising your options is amended to
permit you to exercise the option as follows:

“If you are serving as an executive officer or director of the Company, as
applicable, on the date of exercise, by a reduction in the number of shares of
Common Stock to be delivered upon exercise, which number of shares to be
withheld shall have an aggregate fair market value on the date of exercise equal
to the exercise price.”

I recommend that you file this notice of amendment with your outstanding award
documents as a reminder of this amendment; your award documents will not be
reissued.